Fourth Court of Appeals
                                       San Antonio, Texas
                                              March 6, 2019

                                          No. 04-19-00108-CR

                                      IN RE John Michael POPE

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

       On March 6, 2019, this court issued an opinion denying relator’s petition for writ of
mandamus. We DENY AS MOOT relator’s motion requesting permission to file a petition for
writ of mandamus because a motion for leave is not required for a petition filed in an
intermediate appellate court. See TEX. R. APP. P. 52.1.


           It is so ORDERED on March 6, 2019.

                                                                            PER CURIAM


           ATTESTED TO: _________________________
                        Keith E. Hottle,
                        Clerk of Court




1
  This proceeding arises out of Cause No. 2018CR12867, styled The State of Texas v. John Michael Pope, Jr.,
pending in the 437th Judicial District Court, Bexar County, Texas, the Honorable Lori I. Valenzuela presiding.